COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RAYMOND MALOOLY and ALICE
MALOOLY,


                            Appellants,

v.


CHRIS JUHL and MARIA JUHL,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00315-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas 

(TC# 99-1746) 


MEMORANDUM  OPINION

	Pending before the Court on our own motion is the determination whether this appeal
should be dismissed for want of prosecution pursuant to Tex.R.App.P. 38.8.  Having determined
that Appellants have failed to file a brief, and have not requested an extension of time to do so,
we will dismiss the appeal.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant fails to file a brief within the time proscribed, and provides no reasonable explanation
for such failure.  Tex.R.App.P. 38.8.(a)(1).  By letter dated March 20, 2009, the clerk of this
Court informed Appellants of the Court's intent to dismiss this appeal for want of prosecution
due to Appellants' failure to file a brief, or request an extension of time to do so.  The Court
advised Appellants that the appeal would be dismissed without further notice unless they
responded within ten days and provided a reason why the appeal should be continued.  See
Tex.R.App.P. 38.8.  Appellants have not responded to the clerk's notice.  We see no purpose that
would be served by maintaining this appeal at this stage in the proceedings.  Therefore, pursuant
to Tex.R.App.P. 38.8(a)(1), we dismiss the appeal for want of prosecution.
	Also pending before the Court is Appellees' motion/objection to the court's order for
mediation referral and motion to dismiss Appellants appeal.  Because, we have determined the
appeal should be dismissed for want of prosecution, Appellees' motion is denied as moot.



May 13, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.